By the Court.
The plaintiff in error was convicted and sentenced for burglary. The count of the indictment on which he was convicted described the building alleged to be the subject of the burglary, as a “barn.” On the trial, the evidence showed that the building broken and entered was what is commonly called a “ tobacco house.” It was a building erected upon the farm, and designed and used mainly for the purpose of storing and drying tobacco, but occasionally used also for the purpose of storing hay and flax. The question presented is, whether the court below erred in holding, as it did, that such a building might be the subject of burglary under the statute defining that crime, and whether it was properly described in said count of the indictment. "We answer both questions in the affirmative. We think the building in question was a “barn” within the intent and meaning of the statute, and was properly described in the indictment by that name. The fact that it was used for the purpose of storing products of the farm, we think, entitles it to that statutory designation.

Motion overruled.